This opinion is subject to administrative correction before final disposition.




                                Before
                   TANG, LAWRENCE, and ATTANASIO
                       Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                       Freddie J. GALLEGOS
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900088

                            Decided: 16 July 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel John P. Norman, USMC. Sentence
   adjudged 9 January 2019 by a special court-martial convened at Ma-
   rine Corps Base Camp Pendleton, California, consisting of a military
   judge sitting alone. Sentence approved by convening authority: reduc-
   tion to E-1, confinement for 180 days, and a bad-conduct discharge.
   For Appellant: Captain Scott F. Hallaer, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
                United States v. Gallegos, No. 201900088


  The findings and sentence as approved by the convening authority are
AFFIRMED.

                             FOR THE COURT:




                             RODGER A. DREW, JR.
                             Clerk of Court




                                   2